Drake, Ob. J.,
delivered the opinion of the court:
This action is based on the theory that under the statute mthorizing the registration of trade-marks the United States altered into a contract with every person adopting a trade-mark, md procuring its registration in the Patent Office, to protect lim in the exclusive use thereof for the period of thirty years ; md that the defendants have failed to keep and fulfill, and are lisabled to keep and fulfill their contract with the claimant, be-;ause the Supreme Court of the United States has decided that he trade-mark statute is void for want of Constitutional power n Congress to enact it; and therefore his trade-mark is without he statutory protection for which he had applied, and supposed íe had obtained $ and therefore he sues to recover back the fee )f $25 which he paid to obtain the registration of his trade-nark.
There is in this no ground for this action.
The $25 which the claimant paid was a mere fee, which the ¡tatute required to be paid as a condition precedent to the regis-uation; and the statute nowhere imposes upon the United States the obligation to repay it to the claimant under any cir-mmstances whatever.
If the trade-mark statute could be considered to amount in my respect to a contract between the United States and any noprietor of a trade-mark, it was only that, on paying that fee md otherwise complying with the requirements of the statute, ns trade-mark should be registered in the Patent Office. That vas done in the claimant’s case.
There is nothing in the statute which binds the United States o protect the claimant in the exclusive use of his trade-mark, t simply declares that he shall be entitled to certain legal rights md remedies in connection with its use. It was for him to de-ermine, before paying the fee, whether it was under the statute vorth $25 to him to have his trade-mark registered; and hav-ng decided that it was, and paid the money, the. transaction vas a completed one, with no ground for any resulting liability m either side.
The claimant’s petition is dismissed.